internal_revenue_service number release date index number ------------------------- ---------------------------------- ------------------------------------------------------------ ---------------------- ---------------------- ------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-104679-05 date date ------------------------ ----------------------------- ------------------------------ -------------------------------------------------------------------------------- legend corporation --------- vendor product product product product state dear ---------------- this letter responds to corporation’s request for rulings dated date with respect to its eligibility to receive charitable_contributions of specific property described below corporation provided additional information by letters dated date date date date date date date and date ------------------------------- --------------------------- ----------------- plr-104679-05 this letter does not constitute a ruling with respect to the deductibility by vendor or any other donor of an amount under sec_170 of the internal_revenue_code for a charitable_contribution of property to corporation facts corporation is an organization described in sec_501 and sec_170 is exempt from tax under sec_501 and is not a private_foundation as defined in sec_509 corporation in its application_for recognition of exemption under sec_501 of the internal_revenue_code form stated that its mission is to serve as a catalyst for improving health care efficiencies through the application of technology and shaping public debate on the impact of government funding on health care its first two projects are to collaborate with technology vendors such as manufacturers and developers of computers computer_software and handheld electronic devices to bring connectivity to health care providers who serve medically-underserved populations and to provide nonpartisan analysis research and study of the impact that government funding has on the health care delivery system to further this purpose corporation expects that it will receive donations of product sec_1 and collectively products from vendor corporation then will transfer the donated products to state community clinics and hospitals end users that serve medically-underserved populations which the service has recognized as organizations described in sec_501 and that meet the requirements of sec_1_170a-4a of the income_tax regulations end users will use the products in connection with providing medical services for the care of the ill corporation represents that providing technology to health care providers can significantly improve the quality of the care those medically- underserved populations receive while reducing administrative costs and medical errors corporation represents it will not use the donated products for any other purpose corporation will not require or receive money property or services for the transfer or use of products however corporation plans to solicit the participation of end users in voluntary surveys and other studies so that corporation can obtain information that it can use to assess the effectiveness of electronic health records in improving quality and access to care and reductions in error rates products are components of computer_software product is a core component that is necessary to support all of the other components product sec_2 and are components that work together to allow doctors and their staffs to transfer laboratory orders to and plr-104679-05 receive test results from laboratories electronically the patient’s electronic health record is noted when a laboratory order is requested and a test result is received corporation represents that the use of product sec_2 and reduces repetitive testing and improves the accuracy of test orders and transmission of test results which improves patient safety product permits doctors and their staffs to send orders for drug prescriptions to pharmacies electronically or as a fax or to print out a prescription for the patient onsite the patient’s electronic health record is noted when a prescription is ordered corporation represents that the use of product improves prescription accuracy which improves patient safety as part of the prescription process product checks for prior adverse reactions to drugs potential drug interactions and duplicative therapies corporation represents that many of the end users of products will have the hardware necessary to operate products in the event that an end user does not have the hardware necessary to operate products corporation will transfer hardware and products to the end user corporation also represents that laboratories and pharmacies in state utilize programs compatible with products so that end users would be able to use products upon receipt from corporation in all cases all end users receiving products will be able to use products upon receipt in furtherance of the care of the ill corporation represents that it will provide a written_statement to vendor that meets the requirements of sec_1_170a-4a of the regulations likewise corporation represents that it will require end users to provide to corporation a written_statement meeting the requirements of sec_1_170a-4a of the regulations corporation represents that the use of products by end users as outlined above is in compliance with relevant laws and regulations addressing the electronic transmission of medical records ruling requests the use of the donated products by corporation is related to the purpose or function constituting the basis for its exemption under sec_501 within the meaning of sec_170 and the donated products will not be used by corporation in connection with any activity that gives rise to unrelated_trade_or_business income as defined in sec_512 and sec_513 corporation will be using products for the care of the ill within the meaning of sec_170 for purposes of calculating corporation’s public support under sec_509 and sec_170 corporation may include in both the numerator and denominator of its support fractions the full fair_market_value of products it receives subject_to the limitations of sec_1_170a-9 of the regulations notwithstanding that a donor’s charitable_contribution_deduction is limited by sec_170 plr-104679-05 conclusions the use of the donated products by corporation is related to the purpose or function constituting the basis for its exemption under sec_501 within the meaning of sec_170 and the donated products will not be used by corporation in connection with any activity that gives rise to unrelated_trade_or_business income as defined in sec_512 and sec_513 corporation will be using products for the care of the ill within the meaning of sec_170 for purposes of calculating corporation’s public support under sec_509 and sec_170 corporation may include in both the numerator and denominator of its support fractions the full fair_market_value of products it receives subject_to the limitations of sec_1_170a-9 of the regulations notwithstanding that a donor’s charitable_contribution_deduction is limited by sec_170 law sec_170 allows a deduction for charitable_contributions made within the taxable_year a qualified_contribution under sec_170 if a charitable_contribution is made in property other than money the amount of the contribution generally is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 of the regulations or sec_170 and sec_1_170a-4a of the regulations sec_1_170a-1 of the regulations there are special rules for a deduction for the contribution of ordinary_income_property such as inventory sec_170 generally limits the deduction for a charitable_contribution of inventory to the donor’s basis in the property sec_170 provides a special rule allowing an enhanced deduction in the case of qualified contributions of inventory if the requirements of sec_170 and the regulations are met a donor making a qualified_contribution generally may take a deduction for the sum of basis and one-half of its unrealized_appreciation in the donated property but not more than twice the donor’s basis in the property there are specific requirements pertaining to a donee that must be met in order for a contribution to be a qualified_contribution under sec_170 i the use of the property by the donee is related to the purpose or function constituting the basis for its exemption under sec_501 and the property is to be used by the donee solely for the care of the ill the needy or infants plr-104679-05 ii the property is not transferred by the donee in exchange for money other_property or services and iii the donor receives from the donee a written_statement representing that its use and disposition of the property will be in accordance with the provisions of i and ii above sec_170 and sec_1_170a-4a of the regulations provide that a contribution of property qualifies under sec_170 only if it is a charitable_contribution to an organization described in sec_501 and exempt from tax under sec_501 other than a private_foundation as defined in sec_509 which is not an operating_foundation as defined in sec_4942 sec_1_170a-4a of the regulations states that to be treated as a qualified_contribution a contribution must meet the restrictions and requirements of sec_170 and sec_170a-4a b of the regulations corporation represents that it will not require or receive money property or services for the transfer or use of products corporation represents that it will provide to vendor the written_statement described in sec_1_170a-4a of the regulations and that it will require all transferee organizations end users to provide to corporation the written_statement described in sec_1_170a-4a as required by sec_1_170a-4a and b ii in addition corporation represents that it is an organization described in sec_170 and sec_1_170a-4a of the regulations we address below whether corporation meets the requirements of sec_170 and sec_1_170a-4a of the regulations regarding the use of products use of products is related to corporation’s charitable purpose sec_1_170a-4a of the regulations provides that the use of the donated property by a donee organization must be related to the purpose or function constituting the ground for exemption under sec_501 in addition the property may not be used in connection with any activity which gives rise to unrelated_trade_or_business income as defined in sec_512 and sec_513 and corresponding regulations sec_501 provides in part for the exemption from federal_income_tax for organizations organized and operated exclusively for charitable educational and religious purposes provided that no part of the organization’s net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose plr-104679-05 sec_1_501_c_3_-1 of the regulations provides that the term charitable as used in sec_501 includes its generally accepted legal sense the promotion of health is a recognized charitable purpose revrul_56_185 1956_1_cb_202 as modified by revrul_69_545 1969_2_cb_117 revrul_80_114 1980_1_cb_115 and revrul_83_157 1983_2_cb_94 under sec_512 the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on less the applicable deductions and modifications under sec_513 the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 corporation stated in its form_1023 that its mission is to serve as a catalyst for improving health care efficiencies through the application of technology and shaping public debate on the impact of government funding on health care one of its first two projects is to collaborate with technology vendors such as manufacturers and developers of computers computer_software and handheld electronic devices to bring connectivity to health care providers who serve medically-underserved populations corporation expects that it will receive donations of products from vendor corporation then will transfer the donated products to state community clinics and hospitals that serve medically-underserved populations which the service has recognized as organizations described in sec_501 and that meet the requirements of sec_1 170a- 4a b ii of the regulations corporation will not use the donated products for any other purpose corporation will use donated products in furtherance of the purpose or function constituting the ground for its exemption under sec_501 by transferring products to end users which will use products in connection with providing medical services for the care of the ill corporation will not use products in any activity that will not be substantially related to the purpose or function constituting the basis for its exemption under sec_501 thus corporation will not use products in any activity that would give rise to income from an unrelated_trade_or_business within the meaning of sec_513 corporation meets the requirement of sec_170 and sec_1_170a-4a of the regulations that the corporation’s use of products is related to the purpose or function constituting the basis for its exemption under sec_501 corporation also meets the requirement in sec_1_170a-4a of the regulations that products will not be used in plr-104679-05 connection with any activity that gives rise to unrelated_trade_or_business income under sec_513 products used for care of the ill the enhanced deduction of sec_170 only applies to donated property that is actually used to care for the ill the needy or infants sec_1_170a-4a and b ii a of the income_tax regulations sec_1_170a-4a of the regulations provides that the donated property must ultimately either be transferred to or for_the_use_of the ill needy or infants for their care or be retained for their care further no other person may use the contributed_property except as incidental to primary use in the care of the ill needy or infants the donee organization may satisfy this requirement by transferring the property to a relative custodian parent or guardian of the ill or needy individual or infant or to any other individual if it makes a reasonable effort to ascertain that the property will ultimately be used primarily for the care of the ill or needy individual or infant and not for the primary benefit of any other person thus any portion of the donated property that is not used for the care of the ill the needy or infants is not a qualified_contribution under sec_170 sec_1_170a-4a of the regulations states that the donee organization may transfer the donated property to another exempt_organization within the jurisdiction of the united_states provided the transferee organization meets the requirements of sec_1_170a-4a above if an organization transfers the donated property to another organization the transferring organization must obtain a written_statement from the transferee organization as described in sec_1_170a-4a of the regulations sec_1_170a-4a of the regulations defines an ill person as a person who requires medical_care within the meaning of sec_1_213-1 of the regulations sec_1_170a-4a of the regulations defines care of the ill as alleviation or cure of an existing illness and includes care of the physical mental or emotional needs of the ill on the facts presented the use to which corporation proposes to put products is a use solely for the care of the ill within the meaning of sec_170 corporation will transfer products to end users who will use products as a tool in the alleviation or cure of illness corporation will transfer products only to end users that meet the requirements of sec_1_170a-4a corporation will provide to end users all necessary hardware to ensure that products can be used by end users upon receipt further corporation represents that products are compatible with programs currently used by pharmacies and laboratories in state such that products can be used by end users upon receipt plr-104679-05 b corporation’s public support under sec_170 sec_509 provides that an organization described in sec_501 is not classified as a private_foundation if it meets certain requirements one such requirement is that the organization is a publicly_supported_organization described in sec_170 an organization is described in sec_170 if it normally receives a substantial part of its support from a governmental_unit or from direct or indirect_contributions from the general_public sec_1_170a-9 of the regulations provides that in determining whether an organization normally receives a substantial part of its support from contributions from the general_public contributions by a donor are taken into account only to the extent that the total contributions by the donor do not exceed two percent of the organization’s total support sec_1_170a-9 of the regulations provides that the term support is defined in sec_509 without regard to sec_509 sec_509 provides that for purposes of sec_507 through and chapter of the code the term support includes gifts grants contributions or membership fees sec_1_509_a_-3 of the regulations provides that f or purposes of sec_509 the amount includible in computing support with respect to gifts grants or contributions of property or use of such property shall be the fair market or rental value of such property at the date of such gift or contribution by analogy to the regulations under sec_509 in determining public support under sec_509 and sec_170 a donee organization may use the fair_market_value of the property on the date of the donation we are not aware of any authority for imposing a limitation on a donee organization’s use of the fair_market_value of donated property in determining public support under either sec_509 or sec_509 and sec_170 because the donor’s charitable_contribution_deduction is limited by sec_170 as outlined above therefore it is appropriate that for purposes of determining its public support under sec_509 and sec_170 corporation value products it receives at fair_market_value subject_to the limitations of sec_1_170a-9 of the regulations notwithstanding that a donor’s charitable_contribution_deduction is limited by sec_170 the rulings contained in this letter are based upon information and representations submitted by corporation and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-104679-05 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely christopher f kane branch chief branch income_tax accounting
